IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,243




EX PARTE CALVIN JAMAL JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 63439 IN THE 264TH DISTRICT COURT
FROM BELL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of burglary of a habitation and sentenced to ten years’ imprisonment.  He did not appeal his
conviction. 
            Applicant contends that his plea was rendered involuntary because Applicant pleaded guilty
pursuant to an agreement that he would be sent to boot camp.  Applicant was never given the
opportunity to attend boot camp.  The trial court determined, and the record reflects, that Applicant’s
plea was pursuant to an agreement that he would be sent to boot camp, which was not followed
through no fault of Applicant.  The trial court recommends granting relief.
            Relief is granted.  The judgment in Cause No. 63439 in the 264th  Judicial District Court of
Bell County is set aside, and Applicant is remanded to the custody of the sheriff of Bell County to
answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: October 21, 2009
Do Not Publish